BASKIN, Judge.
We reverse the trial court’s dismissal for lack of prosecution pursuant to Florida Rule of Civil Procedure 1.420(e) and remand the cause for trial at the earliest convenience of the trial court. Plaintiffs’ motion for trial, advising the court that the case was at issue and ready to be tried, was equivalent to a notice for trial. George Hunt, Inc. v. Dorsey Young Construction, Inc., 444 So.2d 65 (Fla. 4th DCA 1984). The filing of a notice for trial bars the trial court from dismissing for lack of prosecution. Mikos v. Sarasota Cattle Co., 453 So.2d 402 (Fla.1984).* By filing a notice for trial, plaintiffs have vouched for their ability to proceed without further delay. In addition, they have affirmed their readiness for trial before this court. Although plaintiffs are not foreclosed from undertaking appropriate discovery, we hold that the trial court may set an immediate trial date for this cause.
Reversed and remanded.

 The decision in Mikos was issued subsequent to the trial court’s decision.